UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1046


In re: ALEXEY DAVID MCCOY,

                    Petitioner.



                            On Petition for Writ of Habeas Corpus.


Submitted: April 17, 2018                                         Decided: April 20, 2018


Before WILKINSON and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition dismissed by unpublished per curiam opinion.


Alexey David McCoy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alexey David McCoy has filed an original petition for a writ of habeas corpus,

seeking release from jail and dismissal of indictments issued against him in Wake

County, North Carolina.     We ordinarily decline to entertain original habeas corpus

petitions under 28 U.S.C. § 2241 (2012), and this case presents no reason to depart from

this practice. Because McCoy appears to be awaiting trial in Wake County and his main

challenges are to the state court’s jurisdiction, we conclude that the interests of justice

would not be served by transferring this case to the district court. See 28 U.S.C. §§ 1631,

2241(b) (2012); Fed. R. App. P. 22(a). Accordingly, we deny leave to proceed in forma

pauperis and dismiss the petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                  PETITION DISMISSED




                                            2